DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 03/29/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a continuation of application 15/977,657 (Now US Patent ).
Allowable Subject Matter
2.	Claims 1-18 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Greene was the closest prior art of record, Greene discloses a system and apparatus for selectively interrupting the power supply of lighting elements, however the prior art of record does not discloses the specific configuration of the claimed charlieplex method, comprising: for each of a plurality of I/O connections, each of the plurality of I/O connections conductively coupled to a plurality of actuator circuits, each of the plurality of actuator circuits including an actuator coupled in electrical series with at least one current limiting device: providing, by control circuitry, a supply voltage at the I/O connection; and for each of the remaining plurality of I/O connections: measuring, by the control circuitry, a voltage at the respective I/O connection; determining, by the control circuitry, whether the measured voltage at the respective I/O connection is less than a first voltage threshold; responsive to the 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-12 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 13, Greene was the closest prior art of record, Greene discloses a system and apparatus for selectively interrupting the power supply of lighting elements, however the prior art of record does not discloses the specific configuration of the claimed, however the prior art of record does not discloses the specific configuration of the claimed non-transitory, machine-readable, storage device that includes instructions that, when executed by control circuitry conductively coupled to each of a plurality of I/O connections, each of the plurality of I/O connections conductively coupled to a plurality of actuator circuits, each of the plurality of actuator circuits including an actuator coupled in electrical series with at least one current limiting device, cause the control circuitry to: for each of the plurality of I/O connections, provide 
Regarding claims 14-18, which depends on claim 13, these claims are allowable for at least the same reasons given for claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhutani et al (US 2018/0014386 A1) discloses a system has a control device for controlling amount of power provided to an electrical load. A hub device comprises a communication circuit to receive a message from the control device. A control circuit determines whether the control device experiences a power removal event based on 
Raposo et al (US 2017/0006693 A1) discloses the system has a light module to output light in different colors according to light show programs. A line control module is operatively coupled to the light module. The line control module is controlling transmission of line voltage to the light module to selectively power the light module. The line control module sends commands to the light module to control an operation of the light module by interrupting transmission of the line voltage to the light module for specified time periods in response to user inputs received by the line control module, however does not discloses the specific structure configuration and operation of the claimed charlieplex method.
Fischer (US 5,895,985) discloses the function of an electrical switch is extended by a plug-in control unit and a remote switching unit, so that the electrical switch remotely controls the AC power available at AC electrical outlets, however does not discloses the specific structure configuration and operation of the claimed charlieplex method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836